Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 13 and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2018/0149872 A1, hereinafter refer to Choi) in view of Kim et al. (U.S. 2014/0146279 A1, hereinafter refer to Kim ‘279), Kim (U.S. 2018/0151648 A1, hereinafter refer to Kim), and Park et al. (U.S. 2016/0118612 A1, hereinafter refer to Park). 
Regarding Claims 1 and 3- 4: Choi discloses a display apparatus (see Choi, Figs.4 as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    456
    831
    media_image1.png
    Greyscale

a light-emitting device on a device substrate (100) (see Choi, Figs.4 as shown above and ¶ [0058]);
an encapsulating layer (311/321) on the device substrate (100) and covering the light-emitting device (see Choi, Figs.4 as shown above and ¶ [0060]- ¶ [0061]);
an encapsulation substrate (400) on the encapsulating layer (311/321) and including metal and having a plurality of penetrating holes penetrating the encapsulation substrate (400) (see Choi, Figs.4 as shown above and ¶ [0062]- ¶ [0063]); and
a first moisture-blocking layer (312/322/313) between the encapsulating layer (311/321) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above and ¶ [0060]- ¶ [0063]) (as claimed in claim 1);
wherein the first moisture-blocking layer (312/322/313) and the encapsulating layer (311/321) include an organic insulating material (see Choi, Figs.4 as shown above and ¶ [0061]) (as claimed in claim 3).
PAR/PAG/PAB); however, Choi is silent upon explicitly disclosing wherein a distance between the penetrating holes is larger than 6 mm (as claimed in claim 1).
Before effective filing date of the claimed invention the pixel area were known to be larger than 6mm.
For support see Kim ‘279, which teaches wherein the pixel area is larger than 6mm (Note: Kim Fig.2 teaches the gap between protrusion is in range 0.0001 mm to 0.1 mm  and the diameter of protrusion is in ranges 0.01 mm to 1mm. Kim Fig.8 further teaches the pixel area having at least three protrusions and at least four gaps between protrusions. Therefore, the total pixel area will be 3 x (0.0001 to 0.1) plus 4 x (0.01 to 1) approximately equals to greater than 4 mm) (see Kim ‘279, Figs.2 and 8 as shown below, ¶ [0053], and ¶ [0084]) (as claimed in claim 1).

    PNG
    media_image2.png
    332
    527
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    334
    771
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi and Kim ‘279 in order to recognize the pixel area of Choi to be within the ranges greater than 4 mm to obtain an organic light emitting display. 
Hence, enabling the pixel area of Choi within the ranges greater than 4 mm as taught by Kim ‘279 necessary results the penetrating holes of choi to be within the ranges greater than 4 mm. 
The combination of Choi and Kim ‘279 teaches a smaller ranges as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance between penetrating holes (in other word, the distance between pixel area) through routine experimentation and optimization to obtain optimal or desired device performance because the distance between penetrating holes (in other word, the distance between pixel area) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective 
In addition, Choi is silent upon explicitly disclosing wherein the encapsulation substrate includes a portion overlapping with the light-emitting device (as claimed in claim 1).
However, Kim ‘279 teaches wherein the encapsulation substrate (542) includes a portion overlapping (note:  “portion” defined as a piece or a small section) with the light-emitting device (pixel area) (see Kim ‘279, Figs.2 and 8 as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of the patterned encapsulation substrate with respect to pixel area through routine experimentation and optimization to obtain optimal or desired device performance because the dimension of the patterned encapsulation substrate with respect to pixel area is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
The combination of Choi and Kim ‘279 is silent upon explicitly disclosing wherein moisture-absorbing particles dispersed in the encapsulating layer,
wherein the moisture-absorbing particles include a moisture-absorbing material (as claimed in claim 4).
Before effective filing date of the claimed invention the disclosed moisture-absorbing particles were known to be dispersed in the encapsulating layer, wherein the 
For support see Kim, which teaches wherein moisture-absorbing particles (825) dispersed in the encapsulating layer (820) (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]),
wherein the moisture-absorbing particles (825) include a moisture-absorbing material (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]) (as claimed in claim 4).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, and Kim to enable moisture-absorbing particles (825) to be dispersed in the encapsulating layer (820) as taught by Kim in order to capture moisture permeating from the outside, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for capturing moisture permeating from the outside involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing the claimed function wherein the first moisture-blocking layer has a water vapor transmission rate lower than that of the encapsulating layer (as claimed in claim 1).
However, the combination of Choi, Kim ‘279, and Kim teaches wherein the first moisture-blocking layer (312/322/313) and the encapsulating layer (311/321/800) (see Choi, Figs.4 as shown above and see Kim, Fig.1 and ¶ [0074]- ¶ [0075]) formed from the same material as the claimed invention; therefore, the claimed functional limitation is an inherent characteristic of the prior art. 
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, the claimed and prior art products are identical or identical in structure or composition, or are produced by identical or identical processes as shown above; therefore, a prima facie case of obviousness has been established.
The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing wherein a color filter between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device.
Before effective filing date of the claimed invention the disclosed color filter were known to be formed between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device in order to improve emission efficiency of emitting layer and color reproduction ratio of device.
For support see Park, which teaches wherein a color filter (30) between the device substrate (10) and the light-emitting device (organic layer 1), the color filter (30) overlapping with the light-emitting device (organic layer 1) (see Park, Fig.12 as shown below, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]).

    PNG
    media_image4.png
    221
    449
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, Kim, and Park to enable a color filter (30) between the device substrate (10) and the light-emitting device (organic layer 1), the color filter (30) overlapping with the light-emitting device (organic layer 1) as taught by Park in order to improve emission efficiency of emitting layer and color reproduction ratio of device (see Park, Fig.12 as shown above, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]).
Regarding Claim 5: Choi as modified teaches a display apparatus as set forth in claim 3 as above. The combination of Choi and Kim further teaches wherein a second moisture-blocking layer (313) between the first moisture-blocking layer (312/322) and the encapsulation substrate (400), wherein the second moisture-blocking layer (313) includes an inorganic insulating material (see Choi, Figs.4 as shown above and ¶ [0060]- ¶ [0061]).
Regarding Claim 6: Choi as modified teaches a display apparatus as set forth in claim 1 as above. The combination of Choi and Kim ‘279 further teaches wherein each of the penetrating holes (l x H) has a dimension equal to or less than 2 mm2 (L x H = 0.1 X 1 = 0.1 mm2) (see Kim ‘279, Figs.2 and 8, ¶ [0014]- ¶ [0019], ¶ [0026], and ¶ [0053]).
The combination of Choi, Kim, and Kim ‘279 teaches an overlapping dimension of the penetrating holes as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of the penetrating holes through routine experimentation and optimization to obtain optimal or desired device performance because the dimension of the penetrating holes is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 7: Choi as modified teaches a display apparatus as set forth in claim 1 as above. The combination of Choi and Kim further teaches wherein each of the penetrating holes is disposed at a regular interval (see Choi, Figs.4 as shown above).
Regarding Claim 8: Choi as modified teaches a display apparatus as set forth in claim 1 as above. The Modification of Choi further teaches wherein the first moisture blocking layer (312/322/313) is being in contact with the encapsulating layer (311/321) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above); however, the modification of Choi is silent upon explicitly disclosing wherein the first moisture blocking layer is a single layer.

For support see Kim, which teaches wherein the first moisture blocking layer (820) is a single layer (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, and Kim to enable the first moisture blocking layer (820) to be formed as a single layer as taught by Kim in order to capture moisture permeating from the outside (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]).
Regarding Claim 9: Choi as modified teaches a display apparatus as set forth in claim 7 as above. The combination of Choi and Kim further teaches wherein a side surface of the encapsulation substrate (400) is disposed between a side surface of the device substrate (100) and a side surface of the first moisture-blocking layer (312/322/313) (see Choi, Figs.4 as shown above), and
wherein a distance between the penetrating holes is smaller than a distance between the side surface of the encapsulation substrate (400) and closest penetrating holes to the side surface of the encapsulation substrate (400) (see Choi, Figs.4 as shown above). 
In addition, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance between the side surface of the encapsulation substrate (400) and closest penetrating holes through routine experimentation and optimization to obtain optimal or 400) and closest penetrating holes is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 10: Choi as modified teaches a display apparatus as set forth in claim 9 as above. The combination of Choi and Kim further teaches wherein a distance between closest penetrating holes to the side surface of the encapsulation substrate (400) and the side surface of the first moisture-blocking layer (312/322/313) is same as a distance between the penetrating holes (see Choi, Figs.4 as shown above).
Regarding Claim 11: Choi discloses a display apparatus (see Choi, Figs.4 as shown above and ¶ [0002]) comprising:
an encapsulation substrate (400) on a device substrate (100), the encapsulation substrate (400) including metal (see Choi, Figs.4 as shown above and ¶ [0062]- ¶ [0063]); 
an encapsulating layer (311/321) disposed between the device substrate (100) and the encapsulation substrate (400) and including moisture-absorbing particles (see Choi, Figs.4 as shown above);
a light-emitting device disposed between the device substrate (100) and the encapsulating layer (311/321) (see Choi, Figs.4 as shown above and ¶ [0058]); and
312/322/313) disposed between the encapsulating layer (311/321) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above),
wherein the encapsulation substrate (400) includes a plurality of penetrating holes overlapping the first moisture-blocking layer (312/322/313) (see Choi, Figs.4 as shown above).
Cho teaches wherein a distance between the penetrating holes equals to pixel areas (PAR/PAG/PAB); however, Choi is silent upon explicitly disclosing wherein a distance between the penetrating holes is larger than 6 mm.
Before effective filing date of the claimed invention the pixel area were known to be larger than 6mm.
For support see Kim ‘279, which teaches wherein the pixel area is larger than 6mm (Note: Kim Fig.2 teaches the gap between protrusion is in range 0.0001 mm to 0.1 mm  and the diameter of protrusion is in ranges 0.01 mm to 1mm. Kim Fig.8 further teaches the pixel area having at least three protrusions and at least four gaps between protrusions. Therefore, the total pixel area will be 3 x (0.0001 to 0.1) plus 4 x (0.01 to 1) approximately equals to greater than 4 mm) (see Kim ‘279, Figs.2 and 8 as shown above, ¶ [0053], and ¶ [0084]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi and Kim ‘279 in order to recognize the pixel area of Choi to be within the ranges greater than 4 mm to obtain an organic light emitting display. 

In addition, Choi is silent upon explicitly disclosing wherein the encapsulation substrate includes a portion overlapping with the light-emitting device.
However, Kim ‘279 teaches wherein the encapsulation substrate (542) includes a portion overlapping (note:  “portion” defined as a piece or a small section) with the light-emitting device (pixel area) (see Kim ‘279, Figs.2 and 8 as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of the patterned encapsulation substrate with respect to pixel area through routine experimentation and optimization to obtain optimal or desired device performance because the dimension of the patterned encapsulation substrate with respect to pixel area is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
The combination of Choi and Kim ‘279 teaches a smaller ranges; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance between penetrating holes (in other word, the distance between pixel area) through routine experimentation and optimization to obtain optimal or desired device performance because the distance between penetrating holes (in other word, the distance between pixel area) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
The combination of Choi and Kim ‘279 is silent upon explicitly disclosing wherein the encapsulating layer including moisture-absorbing particles.
Before effective filing date of the claimed invention the disclosed moisture-absorbing particles were known to be dispersed in the encapsulating layer, wherein the moisture-absorbing particles include a moisture-absorbing material in order to capture moisture permeating from the outside. 
For support see Kim, which teaches wherein the encapsulating layer (820) including moisture-absorbing particles (825) (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, and Kim to enable moisture-absorbing particles (825) to be dispersed in the encapsulating layer (820) as taught by Kim in order to capture moisture permeating from the outside, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for capturing moisture permeating from the outside involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing the claimed function wherein a water vapor transmission rate of the first moisture-blocking layer being lower than that of the encapsulating layer.
312/322/313) and the encapsulating layer (311/321/800) (see Choi, Figs.4 as shown above and see Kim, Fig.1 and ¶ [0074]- ¶ [0075]) formed from the same material as the claimed invention; therefore, the claimed result of the  first moisture-blocking layer (312/322/313) and the encapsulating layer (311/321/800) material limitation is an inherent characteristic of the prior art. 
In addition, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, the claimed and prior art products are identical or identical in structure or composition, or are produced by identical or identical processes as shown above; therefore, a prima facie case of obviousness has been established.
The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing wherein a color filter disposed between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device.
Before effective filing date of the claimed invention the disclosed color filter were known to be disposed between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device in order to improve emission efficiency of emitting layer and color reproduction ratio of device.
For support see Park, which teaches wherein a color filter (30) disposed between the device substrate (10) and the light-emitting device (organic layer 1), the color filter 30) overlapping with the light-emitting device (organic layer 1) (see Park, Fig.12 as shown above, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, Kim, and Park to enable a color filter (30) between the device substrate (10) and the light-emitting device (organic layer 1), the color filter (30) overlapping with the light-emitting device (organic layer 1) as taught by Park in order to improve emission efficiency of emitting layer and color reproduction ratio of device (see Park, Fig.12 as shown above, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]).
Regarding Claim 12: Choi as modified teaches a display apparatus as set forth in claim 11 as above. The combination of Choi and Kim further teaches wherein the plurality of the penetrating holes is disposed at a regular interval in a first direction (see Choi, Figs.4 as shown above), and
wherein the plurality of the penetrating holes is staggered in a second direction perpendicular to the first direction (see Choi, Figs.4 as shown above). 
Regarding Claim 13: Choi as modified teaches a display apparatus as set forth in claim 11 as above. The combination of Choi and Kim further teaches wherein the first moisture-blocking layer (312/322/313) includes a magnetic material (metal oxide, a metal nitride, a metal oxynitride) (see Choi, Figs.4 as shown above and ¶ [0061]).
Regarding Claim 15: Choi as modified teaches a display apparatus as set forth in claim 13 as above. The combination of Choi and Kim further teaches wherein a second moisture-blocking layer (313) between the first moisture-blocking layer (312/322) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above),
313) includes an insulating material having the water vapor transmission rate lower than that of the encapsulating layer (311/321) (see Choi, Figs.4 as shown above). 
Regarding Claim 16: Choi discloses a display apparatus (see Choi, Figs.4 as shown above and ¶ [0002]) comprising:
a light-emitting device on a device substrate (100) (see Choi, Figs.4 as shown above and ¶ [0058]);
an encapsulating layer (311/321) on the device substrate (100) and covering the light-emitting device (see Choi, Figs.4 as shown above and ¶ [0058]- ¶ [0061]);
an encapsulation substrate (400) on the encapsulating layer (311/321) and including metal and having a plurality of penetrating holes disposed at a regular interval penetrating the encapsulation substrate (400) (see Choi, Figs.4 as shown above and ¶ [0062]- ¶ [0063]); and 
a moisture-blocking layer (312/322/313) between the encapsulating layer (311/321) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above).
Cho teaches wherein a distance between the penetrating holes equals to pixel areas (PAR/PAG/PAB); however, Choi is silent upon explicitly disclosing wherein a distance between the penetrating holes is larger than 6 mm.
Before effective filing date of the claimed invention the pixel area were known to be larger than 6mm.
For support see Kim ‘279, which teaches wherein the pixel area is larger than 6mm (Note: Kim Fig.2 teaches the gap between protrusion is in range 0.0001 mm to 0.1 mm  and the diameter of protrusion is in ranges 0.01 mm to 1mm. Kim Fig.8 further teaches the pixel area having at least three protrusions and at least four gaps between protrusions. Therefore, the total pixel area will be 3 x (0.0001 to 0.1) plus 4 x (0.01 to 1) approximately equals to greater than 4 mm) (see Kim ‘279, Figs.2 and 8 as shown above, ¶ [0053], and ¶ [0084]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi and Kim ‘279 in order to recognize the pixel area of Choi to be within the ranges greater than 4 mm to obtain an organic light emitting display. 
Hence, enabling the pixel area of Choi within the ranges greater than 4 mm as taught by Kim ‘279 necessary results the penetrating holes of choi to be within the ranges greater than 4 mm. 
The combination of Choi and Kim ‘279 teaches a smaller ranges; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance between penetrating holes (in other word, the distance between pixel area) through routine experimentation and optimization to obtain optimal or desired device performance because the distance between penetrating holes (in other word, the distance between pixel area) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
In addition, Choi is silent upon explicitly disclosing wherein the encapsulation substrate includes a portion overlapping with the light-emitting device.
542) includes a portion overlapping (note:  “portion” defined as a piece or a small section) with the light-emitting device (pixel area) (see Kim ‘279, Figs.2 and 8 as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of the patterned encapsulation substrate with respect to pixel area through routine experimentation and optimization to obtain optimal or desired device performance because the dimension of the patterned encapsulation substrate with respect to pixel area is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
The combination of Choi and Kim ‘279 is silent upon explicitly disclosing wherein a plurality of moisture-absorbing particles dispersed in the encapsulating layer.
Before effective filing date of the claimed invention the disclosed moisture-absorbing particles were known to be dispersed in the encapsulating layer, wherein the moisture-absorbing particles include a moisture-absorbing material in order to capture moisture permeating from the outside. 
For support see Kim, which teaches wherein a plurality of moisture-absorbing particles ((825)) dispersed in the encapsulating layer (820) (see Kim, Fig.1 and ¶ [0074]- ¶ [0075]). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, 825) to be dispersed in the encapsulating layer (820) as taught by Kim in order to capture moisture permeating from the outside, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for capturing moisture permeating from the outside involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing the claimed function wherein the moisture-blocking layer has a water vapor transmission rate lower than that of the encapsulating layer.
However, The combination of Choi, Kim ‘279, and Kim teaches wherein the moisture-blocking layer (312/322/313) and the encapsulating layer (311/321/800) (see Choi, Figs.4 as shown above and see Kim, Fig.1 and ¶ [0074]- ¶ [0075]) formed from the same material as the claimed invention; therefore, the claimed functional limitation is an inherent characteristic of the prior art.
In addition, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, the claimed and prior art products are identical or identical in structure or composition, or are produced by identical or identical processes as shown above; therefore, a prima facie case of obviousness has been established. 
a color filter between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device.
Before effective filing date of the claimed invention the disclosed color filter were known to be disposed between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device in order to improve emission efficiency of emitting layer and color reproduction ratio of device.
For support see Park, which teaches wherein a color filter (30) between the device substrate (10) and the light-emitting device (organic layer 1), the color filter (30) overlapping with the light-emitting device (organic layer 1) (see Park, Fig.12 as shown above, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, Kim, and Park to enable a color filter (30) between the device substrate (10) and the light-emitting device (organic layer 1), the color filter (30) overlapping with the light-emitting device (organic layer 1) as taught by Park in order to improve emission efficiency of emitting layer and color reproduction ratio of device (see Park, Fig.12 as shown above, Fig.2, ¶ [0011], ¶ [0105], and ¶ [0221]- ¶ [0226]). 
Regarding Claim 17: Choi as modified teaches a display apparatus as set forth in claim 16 as above. The combination of Choi and Kim further teaches wherein the moisture-blocking layer (312/322/313) comprises a first moisture-blocking layer (312/322) disposed on the encapsulating layer (311/321) and a second moisture-313) between the first moisture-blocking layer (312/322) and the encapsulation substrate (400) (see Choi, Figs.4 as shown above).
Regarding Claim 18: Choi as modified teaches a display apparatus as set forth in claim 16 as above. The combination of Choi and Kim further teaches wherein the moisture-blocking layer (312/322/313) comprises a first moisture-blocking layer (322) and a second moisture-blocking layer (313) between the encapsulating layer (311/321) and the encapsulating substrate (400) and a third moisture-blocking layer (312) between the first and second moisture-blocking layers (313/322) and the encapsulating layer (311/321) (see Choi, Figs.4 as shown above).
Regarding Claim 19: Choi as modified teaches a display apparatus as set forth in claim 18 as above. The combination of Choi and Kim further teaches wherein the first and the second moisture-blocking layers (322/313) include an insulating material and the third moisture-blocking layer (312) include a metallic material (see Choi, Figs.4 as shown above and ¶ [0061]).
Regarding Claim 20: Choi as modified teaches a display apparatus as set forth in claim 16 as above. The combination of Choi and Kim further teaches wherein the encapsulating layer (311/321/800) comprises first and second encapsulating layers (see Choi, Figs.4 as shown above and see Kim, Fig.1), and
wherein the first encapsulating layer (810) covers the light-emitting device and the plurality of moisture-absorbing particles (825) is dispersed in the second encapsulating layer (820) (see Kim, Fig.1).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2018/0149872 A1, hereinafter refer to Choi), Kim et al. (U.S. 2014/0146279 A1, hereinafter refer to Kim ‘279), Kim (U.S. 2018/0151648 A1, hereinafter refer to Kim), and Park et al. (U.S. 2016/0118612 A1, hereinafter refer to Park) as applied to claim 1 above, and further in view of Lee et al. (U.S. 2019/0221767 A1, hereinafter refer to Lee).  
Regarding Claim 2: Choi as modified teaches a display apparatus as applied to claim 1 above. The combination of Choi, Kim ‘279, Kim, and Park is silent upon explicitly disclosing wherein the encapsulation substrate includes aluminum (Al).
Before effective filing date of the claimed material were known for forming the encapsulation substrate.
For support see Lee, which teaches wherein the encapsulation substrate (410) includes aluminum (Al) (see Lee, Fig.2 and ¶ [0047]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279, Kim, Park, and Lee to enable the known material for forming the known  encapsulation substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming encapsulation substrate involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2018/0149872 A1, hereinafter refer to Choi), Kim et al. (U.S. 2014/0146279 A1, hereinafter refer to Kim ‘279), Kim (U.S. 2018/0151648 A1, hereinafter refer to Kim), and Park et al. (U.S. 2016/0118612 A1, hereinafter refer to Park) as applied to claim 13 above, and further in view of Mo et al. (U.S. 2017/0222182 A1, hereinafter refer to Mo). 
Regarding Claim 14: Choi as modified teaches a display apparatus as applied to claim 13 above. The combination of Choi, Kim ‘279, and Kim is silent upon explicitly disclosing wherein the magnetic material is one of iron (Fe), nickel (Ni) and cobalt (Co).
Before effective filing date of the claimed invention the disclosed material were known in order to encapsulating organic light emitting unit, which has moisture blocking ability.
For support see Mo, which teaches wherein the magnetic material is one of iron (Fe), nickel (Ni) and cobalt (Co) (see Mo, Fig.14, ¶ [0037], and ¶ [0046]- ¶ [0048]).
Therefore, it would have been obvious to one of having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Choi, Kim ‘279,  Kim, and Mo to enable the magnetic material including one of iron (Fe), nickel (Ni) and cobalt (Co) as taught by Mo in order to encapsulating organic light emitting unit, which has moisture blocking ability, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for encapsulating organic light emitting unit involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.  
Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BITEW A DINKE/Primary Examiner, Art Unit 2896